TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00328-CV



                                      In the Matter of M. O.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. J28,994, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                                               ORDER


PER CURIAM

                Appellant’s attorney Jon Evans attempted to electronically file the brief on

November 13, 2012, but it was rejected as not complying with the rules governing electronic filing.

On December 13, the Clerk’s Office sent Mr. Evans a letter stating that the brief was overdue,

requesting a response by December 27. To date, Mr. Evans has not responded to the clerk’s letter.

                We therefore order Mr. Evans to file a brief that fully complies with the rules, along

with a complying motion for extension of time, no later than April 15. Failure to do so may result

in Mr. Evans being called before the Court to show cause why he should not be held in contempt for

violating this order.

                It is ordered April 2, 2013.



Before Justices Puryear, Pemberton and Rose